United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3328
                                   ___________

Aden Hussen Hassan,                  *
                                     *
             Petitioner,             *
                                     *
       v.                            * Petition for Review
                                     * of an Order of the
                   1
Alberto Gonzales, Attorney General   * Board of Immigration Appeals.
of the United States,                *
                                     *       [UNPUBLISHED]
             Respondent.             *
                                ___________

                             Submitted: May 5, 2006
                                Filed: May 11, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Somalian native Aden Hussen Hassan (Hassan) petitions for review of an order
of the Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s
(IJ’s) denial of asylum, withholding of removal, and relief under the Convention
Against Torture. We dismiss the petition for review as untimely, because Hassan did
not file his petition within thirty days of the BIA’s final order affirming the IJ’s


      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
removal order. See 8 U.S.C. § 1252(b)(1) (petition for review of order of removal
“must be filed” within 30 days after date of final order of removal); Halabi v.
Ashcroft, 316 F.3d 807, 808 (8th Cir. 2003) (per curiam) (BIA’s affirmance of IJ’s
ruling is “final order”); White v. INS, 6 F.3d 1312, 1317-18 (8th Cir. 1993) (petition
for review received by clerk one day after statutory period was untimely; rejecting
argument that because post office took 5 days to deliver mailed petition, it was
“constructively filed” on time; under Federal Rules of Appellate Procedure, document
is not filed until received by clerk’s office).

      Accordingly, we dismiss the petition. See White, 6 F.3d at 1318 (dismissing
untimely petition).
                     ______________________________




                                         -2-